Citation Nr: 0321498	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation pursuant 
to 38 U.S.C.A. § 1151 (West 2002), for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's daughter, and Appellant's 
granddaughter




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  The veteran died on June [redacted]
, 1998.  The 
appellant is the veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the appellant's claim for compensation 
benefits under 38 C.F.R. § 1151 for failing to hospitalize 
and treat the veteran for lung cancer at the Dallas Veterans' 
Administration medical center on or about January 13, 1998.


REMAND

The appellant contends, in substance, that VA's failure to 
hospitalize and start treatment on the veteran's lung cancer 
when he first sought treatment at the Dallas VA medical 
center on or about January 13, 1998, instead of waiting to 
begin his treatment when hospitalized at the Columbia VA 
medical center on or about January 20, 1998, hastened the 
veteran's demise.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

In addition, the VCAA also requires that VA obtain a medical 
opinion, when such an opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Accordingly, a remand is required to obtain medical opinion 
evidence as to whether VA's failure to hospitalize and start 
treatment on the veteran's lung cancer when he first sought 
treatment at the Dallas VA medical center on or about 
January 13, 1998, instead of waiting to begin his treatment 
when hospitalized at the Columbia VA medical center on or 
about January 20, 1998, hastened the veteran's demise.   See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.). 

As to VA's duty to assist the claimant in obtaining evidence 
necessary to the claim, the Board notes that the appellant, 
her daughter, and/or her granddaughter testified, in 
substance, that when the veteran, on or about January 13, 
1998, sought hospitalization and treatment for his lung 
cancer at the Dallas VA medical center a Dr. Mata, after 
conducting six hours of testing, refused to hospitalize the 
veteran and sent him home without any medication.  
Thereafter, approximately one week later, the veteran sought 
treatment at the Columbia VA medical center, where he was 
hospitalized and treated until the time of his death on 
June [redacted]
, 1998.  

However, while a review of the record on appeal shows some 
treatment records from the Dallas VA medical center (VAMC) 
dated in January 1998, the record on appeal does not include 
Dr. Mata's treatment records from January 13, 1998.  Nor does 
the record on appeal include the veteran's terminal 
hospitalization records from the Columbia, Texas VA medical 
center.  Therefore, on remand, the RO should obtain and 
associate with the record copies of all of the above medical 
records.  See 38 U.S.C.A. § 5103A (West 2002).  

Lastly, the Board notes that the VCAA includes notification 
provisions.  Specifically, these notification provisions 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which, 
part, if any VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Therefore, on remand, the RO should 
undertake any further action deemed warranted by the record 
to insure that the appellant is provided proper notice as 
required by the VCAA. 

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  Send the appellant a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
appellant of which portion of the 
evidence is to be provided by the 
appellant and which part, if any, the RO 
will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  Obtain the veteran's complete 
hospital records from the VA Medical 
Center in Dallas for January 1998; and 
his complete  terminal hospital and 
treatment records from the VA Medical 
Center in Columbia during the period from 
January 1998 to June 1998.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claim's file, and the appellant and her 
representative should be informed in 
writing.

3.  After associating with the claim's 
file all evidence obtained in connection 
with the above development, make 
arrangements with the appropriate VA 
medical facility for the appellant's 
claim's file to be reviewed by an 
oncologist.  The claim's folder should be 
reviewed in detail and based on that 
review the oncologist is asked to address 
the following questions: 

a.  Was there a delay by the VA in 
timely treating the veteran's lung 
cancer such as would indicate fault 
by the VA?  Please describe.

b.  If there was a delay by the VA 
in timely treating the veteran's 
lung cancer, did the delay in 
treatment affect the ultimate course 
of the disease in any adverse 
fashion?  Please describe.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the 
appellant's claim.  If the determination 
remain adverse to the appellant, she and 
her representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on this claim, to include all 
pertinent evidence received since the 
March 2003 Supplemental Statement of the 
Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claim's that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


